Citation Nr: 1222759	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-20 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a low back disability. 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel




INTRODUCTION

The Veteran served on active duty from May 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned a 10 percent rating for a low back disorder.   

In September 2009 and June 2012 statements submitted in support of his claim, the Veteran indicated that his low back symptoms had forced him to quit his job and apply for Social Security Administration (SSA) disability benefits, which recently had been granted.  The Board interprets those statements as raising a claim for total disability rating based on individual unemployability due to a service-connected disability (TDIU).  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to TDIU while challenging the rating for his low back disorder.  Therefore, his TDIU claim is part of his pending low back claim and the Board has jurisdiction over both issues.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims.   

The record shows that the Veteran was assigned an initial 10 percent rating for his low back disability based upon the results of an August 2008 VA examination in a September 2008 rating decision.

The Veteran now contends that his lower back symptoms have markedly worsened since the August 2008 examination.  In support of his claim, he has submitted a June 2009 Magnetic Resonance Imaging (MRI) report, conducted by a private examiner, which notes increasing low back pain attributable to a diagnosis of Grade 1 lytic anterior spondylolisthesis of the L5-S1 vertebrae, associated with severe disc dehydration and a loss of disc space height.  Additionally, that report notes secondary lumbar diagnoses of L3-L4 bulging and L2-L3 retrolisthesis.  Significantly, however, that report does not contain any findings with respect to limitation of motion, ankylosis, or other symptoms contemplated by the General Rating Formula.  Nor does it indicate whether the Veteran's low back symptoms are productive of incapacitating episodes, which would warrant an increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  Thus, that report cannot serve as a stand-alone basis for assigning a higher initial rating.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

While insufficient to grant the Veteran's claim, however, the Board finds that the above clinical evidence, with his subjective complaints of worsening, is sufficient to trigger the need for a new VA examination in support of his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).  Nevertheless, under VA's governing laws and regulations, when available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  That is the case here.  The Veteran's August 2008 VA examination is now somewhat stale and he has presented lay and clinical evidence suggesting that his low back symptoms may have worsened since that time.  

Accordingly, the Board finds that there may have been a significant change in the Veteran's condition and, thus, a new examination is needed to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011).  That new VA examination should include a review of all pertinent information in the Veteran's claims folder, including any additional lay and clinical evidence obtained pursuant to this remand.  38 C.F.R. § 4.1 (2011).  Additionally, in view of the recently submitted evidence of lumbar disc involvement and occupational impairment, that new examination should include detailed clinical findings with respect to any neurological deficits and functional loss associated with the Veteran's low back disorder.  

Next, turning to the Veteran's implicit TDIU claim, the Board notes that total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2011).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

The Board does not have the authority to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1995).  Similarly, the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because VA's governing regulations require that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Here, the Veteran is currently in receipt of a 10 percent rating for his low back disorder.  He is not service connected for any other disabilities.  Therefore, he does not meet the percentage criteria for a schedular TDIU rating.  38 C.F.R. § 4.16(a) (2011).  Nevertheless, the Board must still consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service- connected disabilities.  Moreover, the Board notes that the Veteran's TDIU claim is inextricably intertwined with his pending claim for a higher low back rating as the outcome of that pending claim may have bearing on whether the criteria of 38 C.F.R. § 4.16(a) are met.  Accordingly, consideration of the Veteran's TDIU claim must be deferred until the RO readjudicates his pending claim for an increased rating.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Additionally, the Veteran has not yet been afforded a VA examination with respect to his TDIU claim.  The Board recognizes that he has submitted a copy of an August 2009 SSA letter notifying him of his qualification for disability benefits, effective November 14, 2008.  However, that letter does not specify the particular condition or conditions on which the Veteran's SSA disability award is predicated.  Nor does that letter indicate that the SSA's disability determination was based on a review of the Veteran's pertinent history or on any evidence apart from his own unsubstantiated statements.  Accordingly, the Board considers that SSA award letter to be insufficient evidence to grant the Veteran's TDIU claim.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In any event, the Board observes that while SSA findings constitute evidence with respect to a service connection claim, they are not dispositive or binding on VA since the agencies have different disability requirements.  Collier v. Derwinski, 1 Vet. App. 413 (1991).

On remand, the Veteran should be afforded a VA examination and opinion to ascertain the impact of his service-connected disability on his ability to obtain and maintain substantially gainful employment.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  The RO should then readjudicate the Veteran's TDIU claim and, in so doing, consider whether referral for extraschedular consideration is warranted if the criteria of 38 C.F.R. § 4.16(a) are not met.

Additionally, it appears that VA records may be outstanding.  The record shows that, as of May 2009, the Veteran was receiving periodic VA outpatient treatment for his lumbar pain and related symptoms.  However, no VA medical records dated since that time have yet been requested.  Because the Veteran's claim is being remanded for additional development on other grounds, the Board finds that, on remand, all additional VA medical records dated since October 2006 should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, it appears that SSA records may also be outstanding.  The Veteran has indicated that he can no longer work due to his lower back problems and that he has applied for and received SSA benefits.  However, while a copy of his SSA decision letter has been associated with his claims folder, the medical records and other documentation supporting that decision have not yet been obtained.  Because such records and documentation are potentially relevant to the Veteran's appeal, they should be obtained on remand.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 413 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder all medical records from the VA Medical Center in Lexington, Kentucky, dated since May 2009.

2.  Obtain and associate with the claims folder the Veteran's Social Security Administration records.

3.  After the above development has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected low back disability and the impact of that disability on his employment.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the August 2008 VA examination report, the subsequent VA medical records showing treatment for low back problems, and the June 2009 private MRI study.  Additionally, the examiner should consider any pertinent evidence obtained in connection with this remand.  The examiner should also consider the Veteran's lay assertions that his low back disorder has worsened since his most recent VA spine examination and is productive of severe functional impairment.  Specifically, the VA examiner's opinion should address the following:

a)  Set forth all current complaints, findings, and diagnoses pertaining to any low back disability.  

b)  Provide range-of-motion and repetitive motion findings of the lumbar spine, expressed in degrees.  

c)  Describe any pain, weakened movement, excess fatigability, or incoordination resulting from the Veteran's low back disorder.  38 C.F.R. §§ 4.40, 4.45 (2011); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

d)  State whether the Veteran's low back disability is manifested by any painful flare-ups, and, if so, the frequency and duration of any flare-ups.

e)  Specify whether any flare-ups with respect to the Veteran's low back disability are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss.

f)  State the length of time during the past twelve months that the Veteran has had incapacitating episodes due to his low back disorder.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require rest and treatment prescribed by a physician.

g)  State whether the Veteran's service-connected low back disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete or incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any low back disorder neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing, to specifically include EMG or nerve conduction velocity studies.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.

h)  Discuss whether the Veteran's low back disability is productive of any additional functional impairment.  

i)  State what impact, if any, the Veteran's low back disability has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011).  Specify whether the disability is productive of marked interference with employment or frequent periods of hospitalization.

j)  State whether the Veteran's service-connected low back disability, without consideration of any nonservice-connected disabilities and irrespective of age, renders him unable to secure or follow a substantially gainful occupation.

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Afterwards, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



